Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on February 19, 2020 and June 15, 2021 are being considered by the Examiner. 
Drawing
The drawing filed on February 19, 2020 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slapak et al. (Czech Republic Telecom, ‘Polarization Changes as Early Warning System in Optical Fiber Networks, hereon Slapak) in view of Marra et al. (Cornell Marra). 
In reference to claim 1: Slapak discloses a method (see Slapak, page 597, Abstract), comprising: 
Receiving, by one or more processors from one or more stations located along an underwater optical route, one or more time series of polarization states of a detected light signal during a time period (see Slapak, page 597, column 1, lines 16-17; “the utilization of common telecommunication fibers to perform acoustic sensing is becoming quite often targeted where telecommunication fibers commonly running undersea, see also Fig. , upper graph describing a time series of a polarization states of a detected light signal); and 
Transforming, by the one or more processors, the one or more time series of polarization states into one or more spectrums in a frequency domain (see Slapak, Fig. 3); 
Slapak on the other hand is directed to generating early warning signals even in cases of earthquakes, (see Slapak, page 597, and column 1, lines 17-21, it can be with convenient or advantage, be utilized to detect both signals related to fiber or cable safety and with advantage perform proactive actions to limit risk or detect signals non-related with fiber, example would be earthquake for instance). However, as noted above, Slapak does not explicitly describes how the analysis of the time series and of the spectral is executed or carried out. 
Marra describes a similar method, receives values from one or more stations located along an underwater optical route time series of a detected light signal during a Marra, Figs. 3a and 3b, respectively showing an acquired time series data for two earthquakes, see red traces: “IT-L2 Optical link” and “IT-L1 Optical link”. 
The method also includes receiving, by the one or more processors seismic activity data for the time period, the seismic activity data including one or more seismic events detected in a region at least partially overlapping the underwater optical route, (see Marra, Fig. 3a and 3b), respectively showing in the same plot as above an acquired time series from seismometers for the two earthquakes, see blue traces “MN.WDD station”, “IV HPAC station and “P-Wave.”
The method furthermore includes generating, by the one or more processors based on the one or more spectrums and seismic activity data, a model for detecting seismic events, (see Marra, page 5, lines 12-27, describing a comparison between data acquired with the optical fibers and from seismometers and deriving sensitivity for the optical fiber measurement in identifying the arrival of seismic waves. 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method taught by Slapak and incorporate the analysis of the time series and of the spectra as noted in Marra in order generate by the one or more processors based on the one or more spectrums and the seismic activity data a model for detecting seismic events, such as earthquakes as described in Marra.  
With regard to claim 2: Slapak in view of Marra further teaches that the one or more time series of polarizations states include a plurality of time series, each of the plurality of time series include values for a respective Stokes parameter of a plurality of Stokes parameters (see Slapak, page 598, column 2, lines 6-7).
With regard to claim 3: Slapak in view of Marra further teaches that the seismic activity data include at least one of: whether one or more earthquakes have been detected, timing information of the one or more earthquakes, location information of the one or more earthquakes, magnitude information of the one or more earthquakes, characteristic frequencies of the one or more earthquakes (see Marra, page 5, lines 41-46).
With regard to claim 4: Slapak in view of Marra does not explicitly teaches that the magnitude information of the one or more earthquakes is proportional to magnitude of changes in polarization states; however, a signal from polarization is expected to be corrected to deflection/strain on the fiber. 
With regard to claim 5: Slapak in view of Marra further teaches that the method comprising: filtering, by the one or more processors, from the one or more spectrums to remove data points in one or more frequency ranges, wherein the model is generated using the filtered spectrums (see Marra, Fig. 3, caption).
With regard to claim 6: Slapak in view of Marra does not further explicitly teaches that the method comprising: extracting, by the one or more processors, statistics from the one or more time series of polarization states, wherein the model is further generated based on the extracted statistics; wherein the extracted statistics include at least one of: instantaneous velocity of the polarization states, instantaneous acceleration of the polarization states; however, the method of operations are merely numeric manipulation of data. 
With regard to claim 7: Slapak in view of Marra further teaches that the model is further trained to determine at least one of: timing of a seismic event, a location of a seismic event, and a magnitude of a seismic event (see Marra, page 5, lines 41-46).
With regard to claim 8: Slapak in view of Marra further teaches that the method comprising: receiving, by the one or more processors, a set of time series of polarization states; providing, by the one or more processors, the set of time series of polarization states as input to the generated model; receiving, by the one or more processors from the generated model, output including whether any seismic events are detected in the set of time series of polarization states (see Marra, Fig. 2).
With regard to claim 9: Slapak in view of Marra further teaches that the method comprising: determining, by the one or more processors using the generated model, a location of a seismic event detected in the set of time series of polarization states, wherein the set of time series of polarization states include a first time series of polarization states detected by a first station at a first location along the underwater optical route and a second time series of polarization states detected by a second station at a second location along the optical route, and wherein the location of the seismic event is determined based on a difference between detection times by the first station and the second station  (see Marra, Fig. 2, describing a plurality of stations and optical routes).
With regard to claim 10: Slapak in view of Marra further teaches that the method comprising: determining, by the one or more processors using the generated model, timing of a seismic event detected in the set of time series of polarization states, wherein the set of time series of polarization states include a first time series of Marra, Fig. 2, describing a plurality of stations and optical routes).
With regard to claim 11: Slapak in view of Marra further teaches that the set of time series of polarization states further include a third time series of polarization states detected by a third station at a third location and a fourth time series of polarization states detected by a fourth station, and the location of the seismic event is determined further based on a difference between detection times by the third station and the fourth station, and wherein the third station and the fourth station are located along a different optical route than the first station and the second station  (see Marra, Fig. 2, describing a plurality of stations and optical routes).
With regard to claim 12: Slapak in view of Marra further teaches that the set of time series of polarization states further include a third time series of polarization states detected by a third station at a third location and a fourth time series of polarization states detected by a fourth station, and a magnitude of the seismic event is determined further based on a detection by the third station and the fourth station, and wherein the third station and the fourth station are located along a different optical route than the first station and the second station (see Marra, Fig. 2, describing a plurality of stations and optical routes). 
In reference to claim 15: see the analysis in reference to claim 1 above.  
With regard to claim 16: Slapak in view of Marra does not explicitly disclose that the one or more processors are further configured to: divide the time period into a plurality of time windows; divide each time series of polarization states into a plurality of time series each corresponding to a respective time window of the plurality of time windows, wherein the transformation is applied separately for each respective time window resulting in a spectrum for each respective time window; however, the idea is merely a numeric manipulation of data.
With regard to claim 17: Slapak in view of Marra further teaches that the one or more processors are further configured to: train the model to determine at least one of: a timing of a seismic event, a location of a seismic event, a characteristic frequency of a seismic event (see Marra, page 5, lines 41-46)
With regard to claim 18: Slapak in view of Marra further teaches that the one or more processors are further configured to: receive a set of time series of polarization states; provide the set of time series of polarization states as input to the generated model; receive, from the generated model, output including whether any seismic events are detected in the set of time series of polarization states (see Marra, Fig. 2).
With regard to claim 19: Slapak in view of Marra further teaches that the system comprising: one or more receivers configured to detect the polarization states of the light signal, and generate the polarization states as time series (see Slapak, page 598, column 2, lines 6-7). 
In reference to claim 20: see the analysis in reference to claim 1 above. 
Claim Objection
Claim 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Goebel (U.S. Patent No. 4,458,341) discloses method and apparatus for seismic exploration. 
Borges et al. (U.S. Patent No. 10,648,904) discloses reflective tag and polarizing light sensor for transmitting information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ELIAS DESTA/
Primary Examiner, Art Unit 2857